J. A21017/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


SUZANNE M. EBBERT,                           :       IN THE SUPERIOR COURT OF
                                             :            PENNSYLVANIA
                        Appellant            :
                                             :
                  v.                         :
                                             :
BARBARA K. MEST, DAVID O. KNECHT,            :
JANET R. HUBER AND COLDWELL                  :
BANKER HEARTHSIDE REALTORS                   :       No. 3384 EDA 2015
AND LINDA EMERSON                            :

             Appeal from the Judgment Entered October 5, 2015
               In the Court of Common Pleas of Lehigh County
                    Civil Division at No(s): 2012 CV 4999

BEFORE: Bender, P.J.E., DUBOW, J., and MUSMANNO, J.

JUDGMENT ORDER BY DUBOW, J.:                               FILED JULY 19, 2016

      Appellant, Suzanne Ebbert, appeals pro se from the entry of judgment

in the Lehigh County Court of Common Pleas on October 5, 2015, following

confirmation of the arbitration award in favor of Appellees Coldwell Banker

Hearthside Realtors and Linda Emerson.           Because of substantial defects in

Appellant’s Brief, we dismiss this appeal.

      The facts are not relevant to our determination.              Instantly, we

recognize:

         [A]ppellate briefs and reproduced records must materially
         conform to the Pennsylvania Rules of Appellate Procedure.
         This Court may quash or dismiss an appeal if the appellant
         fails to conform to the requirements set forth in the
         Pennsylvania Rules of Appellate Procedure.
J. A21017/16


Commonwealth v. Adams, 882 A.2d 496, 497-98 (Pa. Super. 2005)

(internal citations omitted).     See also Pa.R.A.P. 2111-2119 (discussing

required content of appellate briefs and addressing specific requirements of

each subsection of brief on appeal).

      We also note that, “[a]lthough this Court is willing to construe liberally

materials filed by a pro se litigant, pro se status generally confers no special

benefit upon an appellant.” Commonwealth v. Lyons, 833 A.2d 245, 251-

252 (Pa. Super. 2003). Accordingly, a pro se litigant must comply with the

procedural rules set forth in the Pennsylvania Rules of the Court. Id.

      Our review of Appellant’s Brief exposes substantial violations of the

Rules of Appellate Procedure: it does not contain a statement of jurisdiction,

a statement of the scope and standard of review, a statement of questions

involved, a statement of the case, or a summary of Appellant’s argument.

See Pa.R.A.P. 2111(a)(1); (3); (4); (6); 2114; 2116; 2117; and 2118.

Although Appellant’s Brief contains a section labeled “Argument,” it is not

divided “into as many parts as there are questions to be argued,” and

contains only one heading, which Appellant labeled “Timelines.”            See

Pa.R.A.P. 2119(a). The argument section of Appellant’s Brief is completely

devoid of, among other things, any citation to supporting authority or

reference to the record.        See Pa.R.A.P. 2119(b); (c).     “The Rules of

Appellate Procedure state unequivocally that each question an appellant

raises is to be supported by discussion and analysis of pertinent authority.



                                       -2-
J. A21017/16


Failure to do so constitutes waiver of the claim.” Giant Food Stores, LLC

v. THF Silver Spring Dev., L.P., 959 A.2d 438, 444 (Pa. Super. 2008)

(citations omitted); Pa.R.A.P. 2119(a) and (b).

      In the instant matter, Appellant has failed to comply in substantial

respects with the Rules of Appellate Procedure. Because of the considerable

defects, we are unable to perform effective appellate review. See Adams,

supra; Pa.R.A.P. 2101.

      Appeal   dismissed.    Case   is   stricken   from   the   argument   list.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/19/2016




                                    -3-
J. A21017/16




               -4-